UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6576



In Re: RODNEY EUGENE SMITH,

                                                         Petitioner.



        On Petition for Writ of Mandamus.   (CA-01-239-1)


Submitted:   May 17, 2001                   Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney Eugene Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Eugene Smith filed a petition for a writ of mandamus

seeking to have this court issue an order directing the district

court to act on his habeas corpus petition.   Because the district

court recently dismissed Smith’s petition for habeas corpus, we

deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                2